t c summary opinion united_states tax_court ralph w varner petitioner v commissioner of internal revenue respondent docket no 19249-02s filed date ralph w varner pro_se carina j campobasso for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure for the issues for decision are whether petitioner is entitled to dependency_exemption deductions whether petitioner is entitled to head_of_household filing_status and whether petitioner is entitled to an earned_income_credit background some of the facts have been orally stipulated and are so found the stipulations of fact are incorporated herein by reference petitioner resided in manchester new hampshire at the time the petition was filed petitioner and patricia johnson ms johnson have two children nicholas and nicole johnson the children petitioner and ms johnson were never married each week petitioner had dollar_figure withheld from his paycheck and sent to ms johnson for support of the children he also provided ms johnson with an additional dollar_figure just to help her out petitioner and ms johnson lived apart at all times during the children live with ms johnson and her partner petitioner's children stayed with him every weekend and during those visits he provided food and shelter petitioner also purchased clothing and provided medical and dental insurance for the children however petitioner did not provide respondent with any receipts that evidenced the amount of clothing or insurance expenses he incurred discussion the commissioner's deficiency determinations in the notice_of_deficiency are presumed correct and generally taxpayers bear the burden of proving that the commissioner's determinations are incorrect rule a 290_us_111 in some cases however the burden may shift to the commissioner under sec_7491 sec_7491 does not apply here because petitioner has failed to comply with the requirements of sec_7491 dependency_exemption deductions in general sec_151 allows a taxpayer to deduct an exemption_amount for each dependent as defined in sec_152 a dependent is defined as a son or daughter of the taxpayer over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under subsection c or e as received from the taxpayer sec_152 the court has previously held that sec_152 support_test in case of child of divorced parents applies to cases where the child's parents have never been married 121_tc_245 in the case of a child of parents who live apart at all times during the last months of the calendar_year sec_152 provides as a general_rule that the child shall be treated as receiving over half of his or her support during the calendar_year from the parent having custody for the greater portion of the calendar_year the custodial_parent although there are exceptions to this general_rule none of the exceptions apply to the present case see sec_152 and as relevant herein sec_1_152-4 income_tax regs provides that when there is no decree or agreement establishing who has custody the parent who has physical custody of the child for the greater portion of the calendar_year will be deemed to be the custodial_parent there is no evidence in the record that there was a custody agreement between petitioner and ms johnson in the absence of a custody agreement the court must look to the division of physical custody id petitioner testified that his children spent the weekends with him and the weekdays with their mother because ms johnson had physical custody of the children for a greater portion of the calendar_year she is deemed to be the custodial_parent not petitioner therefore petitioner is not entitled to the dependency_exemption deduction for either of the children in light of the foregoing the court sustains respondent's determination on this issue head_of_household filing_status sec_1 imposes a special tax_rate on individuals filing as head_of_household as relevant herein sec_2 defines a head_of_household as an unmarried individual who maintains as his home a household that for more than one-half of the taxable_year constitutes the principal_place_of_abode of a person who is an unmarried son or daughter see sec_2 the court has determined that ms johnson had physical custody of the children for a greater portion of the calendar_year that holding is dispositive of this issue and as a result the court sustains respondent's determination that petitioner is not entitled to claim head_of_household filing_status for earned_income_credit sec_32 provides for an earned_income_credit in the case of an eligible_individual as relevant to this case an eligible_individual is defined as an individual who has a qualifying_child for the taxable_year sec_32 to be a qualifying_child an individual must inter alia have the same principal_place_of_abode as the taxpayer for more than half of the taxable_year sec_32 however as previously discussed petitioner's children spent less than half of with him consequently it cannot be said that petitioner's residence was the children's principal_place_of_abode for more than half of the year an individual however may be eligible for an earned_income_credit even if the individual does not have a qualifying_child for the taxable_year sec_32 such an individual generally would be eligible only if the individual's modified_adjusted_gross_income were less than dollar_figure see revproc_2001_13 sec_3 2001_1_cb_337 the parties did not provide a copy of petitioner's tax_return for that would allow the court to determine his adjusted_gross_income for the year and petitioner's eligibility for an earned_income_credit without a qualifying_child if petitioner's income is less than the earned_income limit amount the credit should be reflected in a computation of the decision reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
